Citation Nr: 1131647	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than October 18, 2006, for payment of additional compensation for the Veteran's dependent spouse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  By rating decision issued in September 2005, the Veteran was awarded additional service-connected disability that increased his combined rating to 30 percent making him eligible to receive the dependency allowance.

2.  In a September 29, 2005 cover letter to the above referenced rating decision, the Veteran was advised that he may be entitled to additional compensation benefits for his dependents and that he needed to apply for dependents' benefits by submitting a VA Form 21-686c, "Declaration Of Status of Dependents."

3.  The Veteran's marriage certificate (regarding his marriage to his current spouse), that he originally filed in November 2001, was too remote in time to the rating decision issued in September 2005 granting a 30 percent combined disability rating to provide reliable evidence of the Veteran's dependents status as of that time.

4.  After September 2005, the Veteran first notified the RO of his dependent spouse in a statement (with his marriage certificate attached) received on October 18, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 18, 2006, for the grant of dependency allowance have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's claim for an earlier effective date for the award of additional dependency allowance, no VCAA notice is necessary because the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Here, the Veteran claims an effective date earlier than October 18, 2006, for an additional dependency allowance for his spouse.  A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115.

The Veteran argues that an effective date should be awarded back to June 29, 2005, the date that he first received a 30 percent combined disability rating because he had already filed his marriage certificate in November 2001 when he filed his claim for service connection.  

The facts as established in the claims folder show that the Veteran initially filed a claim for service connection for a residuals of a right arm injury in August 1979, but this claim was administratively denied as the Veteran's whereabouts were unknown and the RO was unable to contact him regarding the need for additional evidence.  In November 2001, the Veteran filed a new claim for service connection for residuals of a right arm injury.  The Board notes that, as reported by the Veteran, a copy of his marriage certificate appears to have been submitted with the application for service connection in November 2001.  By rating decision issued in November 2002, service connection was awarded for limitation of motion, right shoulder associated with laceration, right biceps, coracobrachialis, and triceps muscles.  An evaluation of 20 percent was awarded effective November 29, 2001 (the date of receipt of his claim).  The Board further notes that service connection was awarded in this rating decision for laceration scars to the right upper arm, right thumb, left fifth finger and left index finger; however, these were all evaluated as noncompensable keeping the Veteran's combined disability rating at only 20 percent.

In June 2005, the Veteran filed a claim for an increased disability rating for his service-connected right shoulder disability.  By rating decision issued in September 2005, a separate evaluation of 10 percent was awarded for decreased sensation of the right upper arm effective June 29, 2005.  With the award of the additional 10 percent, the Veteran's combined rating effective June 29, 2005, became 30 percent, thereby making him eligible for additional compensation for his dependents.  In the September 29, 2005 cover letter issued with the rating decision dated earlier that month, the Veteran was first advised of what his compensation would be effective July 1, 2005, and that he was being paid as a single veteran with no dependents.  On pages two and three of this letter, the Veteran was advised that he may be entitled to additional compensation benefits for his dependents because his disability is rated 30 percent or greater, and that, if he wanted to apply for dependents' benefits at this time, he should complete and submit VA Form 21-686c, "Declaration Of Status Of Dependents."  He was additionally advised that VA may be able to pay him from the date it received his claim if it receives the information or evidence within one year from the date of this letter and the RO decides that he is entitled to the benefit.  However, if the evidence is not received within one year from the date of this letter, VA can only pay him from the date the evidence is received.

By statement received on October 18, 2006, the Veteran indicated that he continues to be married; however, his spouse was not included on his compensation award issued in September 2005 when he was increased to 30 percent.  He noted that his marriage information was entered on his initial claim in 2001.  He stated that he felt that a retroactive adjustment should be made on his compensation effective June 29, 2005, the effective date of the increase to 30 percent.

Simultaneously with the above statement, the Veteran filed a claim for an increase disability rating for his service-connected right shoulder/arm disabilities.  In addition, in January 2007, via his representative, the Veteran filed claims for entitlement to service connection for bilateral hearing loss and tinnitus.  

By letter issued on February 7, 2007, the Veteran was notified of a change in his disability compensation award based on inclusion of additional benefits for his spouse.  The effective date of the new compensation was November 1, 2006.  A week later, the Veteran submitted a statement claiming that the effective date of the new award was not correct and that the addition of his spouse should have been effective as of June 29, 2005, the effective date of his 30 percent disability rating.  He claimed that all of his dependent information was on file at the time of the increase and was overlooked when the increase went into effect.

By rating decision issued in April 2007, service connection was awarded for tinnitus evaluated as 10 percent disabling effective October 23, 2006; thereby increasing his combined disability rating to 40 percent.  The RO, however, denied service connection for bilateral hearing loss as well as increased disability ratings for his service-connected right shoulder/arm disabilities.  In addition, in the cover letter issued with the rating decision, the RO notified the Veteran that it was denying his claim for an earlier effective date to have his spouse added to his award.  The RO stated that, in its letter dated on September 29, 2005, it had asked him to send additional information on his dependent(s), and informed him that he had one year from the date of that letter to send the information requested.  However, the RO did not receive additional information from the Veteran until October 18, 2006.  Since this was over the one year time limit, the RO stated it could not add the Veteran's spouse any earlier than October 18, 2006.

The Veteran filed a Notice of Disagreement in May 2007 in which he continued his argument that the information regarding his wife was on file with the VA since 2001 and thus he should have gotten an effective date earlier than October 18, 2006.  He also stated that he does not recall ever receiving any letter from the RO dated September 29, 2005, requesting dependents information.

The Board finds that the Veteran did not file a claim for dependency allowance until October 18, 2006, the date VA received his first statement regarding his spouse after the September 29, 2005, letter informing him of an increase in his combined disability rating and his potential entitlement to additional compensation for dependents.  Before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  38 C.F.R. § 3.1(p); Roebuck v. Nicholson, 20 Vet. App. 307, 312 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  The Veteran contends essentially that, as VA already had his marriage certificate on file, which was submitted in November 2001 with his original claim for service connection, the RO should have accepted this evidence and established entitlement to a dependency allowance for his spouse at the time it issued the increased disability rating in September 2005.  

The Board disagrees.  The Board finds that the dependency evidence (i.e., marriage certificate) submitted in November 2001 was too remote from the September 2005 rating decision that granted a combined 30 percent disability rating for the RO to rely on its accuracy in determining the Veteran's entitlement to a dependency allowance as almost four years had elapsed.  A lot could have happened in that period of time.  For example, the Veteran and his spouse could have divorced or his spouse may have died.  If the RO had used this remote evidence of marriage to award a dependency allowance and the Veteran was no longer married, it would have placed VA in a position of having paid benefits to the Veteran to which he was not entitled.  Thus, the Board finds that the RO did not have to accept the marriage certificate filed in 2001 as current evidence that the Veteran was married in establishing whether he was entitled to a dependency allowance as it was too remote to be reliable evidence of the Veteran's current dependents status at the time of the September 2005 rating decision.  

Nor was the RO authorized to utilize that previously submitted evidence of marriage.  Pursuant to 38 C.F.R. § 3.401(b), the effective date for additional compensation for dependents shall be the date of claim, which means the date of the Veteran's marriage, birth of a child, or adoption of a child if the evidence is received within one year of the event; otherwise, the effective date is the date notice is received of the dependent's existence, if the evidence is received within one year of a request for such evidence by VA.  The effective date could also be the date that the dependency arises or the effective date of the qualifying disability rating provided evidence of dependency of such rating is received within one year of notification of such rating action.  Furthermore, 38 C.F.R. § 3.31 provides that payment of monetary benefits based on increased awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award becomes effective.  The meaning of "increased award" under this section includes an award which is increased because of an added dependent.  38 C.F.R. § 3.31(a).  

In the current appeal, the Veteran was notified in the September 29, 2005, cover letter that was sent along with the rating decision granting a combined 30 percent disability rating of the need to submit information and evidence of his dependents within one year of that letter in order to be entitled to additional compensation that would be effective the same date as his 30 percent disability rating.  Consequently, the Veteran should have known that the prior evidence of his marriage was not being accepted as evidence of his current dependents status, and, therefore, he was obligated to provide VA with current evidence of his dependents status to establish his entitlement to a dependency allowance for his spouse based upon this notification.  He did not, however, submit current evidence of his dependents until October 18, 2006.  As this was more than one year after the notification date of the rating decision that qualified him to receive a dependency allowance, pursuant to regulation, an earlier effective date is not warranted.  See 38 C.F.R. § 3.401(b).  

The Board finds, therefore, that October 18, 2006, is the appropriate effective date and that payment of compensation starting November 1, 2006, was correct.
 
As to the Veteran's argument that he does not recall every receiving the September 29, 2005, letter advising him of the need to submit information and evidence regarding his dependents, the Board notes that this letter was the cover letter that went out with the Veteran's rating decision.  He is obviously aware of the rating decision that awarded him the increased rating to give him a 30 percent combined disability rating and the effective date of that increase as evidenced by his many statements.  The fact that he does not remember receiving the letter or may not have read the letter attached to that rating decision so that he did not know of the need to submit information and evidence regarding his dependents status to claim a dependency allowance is not adequate to establish entitlement to an earlier effective date.  

The Board notes that it is VA practice to send the cover letter with the rating decision as it advises the Veteran not only of his compensation but also other important things such as how to appeal if he disagrees and what additional benefits to which he may be entitled.  There is a presumption of regularity that applies to official acts, and "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision).  In this case, there is no evidence showing that the September 2005 letter was not sent out to the Veteran or that it was returned by the United States Postal Service as undeliverable, and it was sent to the address of record for the Veteran at that time.  The Veteran does not allege that he did not receive the rating decision with which the cover letter would have been sent.  Therefore the presumption of regularity applies to the cover letter sent to the Veteran with the September 2005 rating decision, and the Board finds that the Veteran received the September 29, 2005, cover letter advising him of the need to submit information and evidence regarding his dependents status.  

Based on the foregoing, the Board finds that the evidence does not establish that the Veteran submitted current evidence of his dependents status to establish entitlement to a dependency allowance for his spouse prior to October 18, 2006, which was more than one year after the issuance of the September 29, 2005, letter advising him of his increased disability rating, his possible entitlement to additional compensation for dependents, and the need to submit current information and evidence of his dependents.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than October 18, 2006, for additional compensation for his dependent spouse.  The preponderance of the evidence being against the Veteran's claim, the benefits of the doubt doctrine is not applicable.  Consequently, the Veteran's appeal must be denied. 


ORDER

Entitlement to an effective date earlier than October 18, 2006, for payment of additional compensation for the Veteran's dependent spouse is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


